Citation Nr: 1017974	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right elbow strain.

2.  Entitlement to service connection for left elbow and 
bilateral hand, finger, wrist, shoulder, and ankle conditions 
(claimed as joint pain and osteoarthritis), to include as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1996 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2010, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  The Board notes that during the hearing the Veteran 
indicated that he wished to withdraw the appeal of his claim 
for service connection for dyspepsia.  As such, the Board 
deems this issue to be withdrawn.

This case was initially before the Board as a single issue.  
However, because the evidence as addressed below allows for 
service connection for the claimed right elbow disability, 
the claim has been bifurcated.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian 
Gulf war.

2.  Service records show that the Veteran experienced a 
diagnosed right elbow strain while on active duty, and 
competent medical evidence supports a finding that a 
relationship exists between a currently diagnosed right elbow 
strain and his military service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between any current left 
elbow or bilateral hand, finger, wrist, shoulder, or ankle 
condition and the Veteran's military service, to include 
service in Southwest Asia.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a 
right elbow strain was incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Left elbow and bilateral hand, finger, wrist, shoulder, 
and ankle conditions were not incurred in or aggravated by 
active military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in April and December 2005 pre-rating 
letters, the RO provided notice to the Veteran explaining 
what information and evidence was needed to substantiate the 
claims for service connection, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  A March 2006 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  
The March 2006 rating decision reflects the initial 
adjudication of the claim after issuance of these letters.  
Hence, the April 2005, December 2005, and March 2006 
letters-which meet the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meet the 
VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
January 2006 and May 2008 VA examinations.  The report of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that these examinations are adequate for purposes 
of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran and his representative have not 
contended otherwise. 

Also of record and considered in connection with the appeal 
is the transcript of the Veteran's January 2010 Board 
hearing, along with various written statements provided by 
the Veteran, and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any of the matters on 
appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Law and Regulations-General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2009).



Analysis

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) 
current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
according to the May 2008 VA examination report, the Veteran 
has current diagnoses of bilateral hand strain, wrist strain, 
elbow strain, shoulder strain, and ankle strain.  
Accordingly, Hickson element (1) has been satisfied in regard 
to the claims for service connection for bilateral hand, 
wrist, elbow, shoulder, and ankle conditions.  As no current 
diagnosis of finger strain is of record, Hickson element (1) 
has not been satisfied, and the Veteran's claim for service 
connection for a bilateral finger condition fails on this 
basis alone.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43- 144 
(1992).  Consequently, the analysis for service connection 
for a bilateral finger condition on a direct basis ends here, 
as any discussion of the second and third Hickson elements 
with respect to that claim would be moot.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran asserts that he was diagnosed with an 
elbow strain in 1998.  He said that his service in general 
caused wear and tear on his body.  He indicated that he self-
medicated his joint pain while he was on active duty.  See 
the January 2010 hearing transcript.

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The medical evidence of record does not support the Veteran's 
assertion of the in-service occurrence of left elbow and 
bilateral hand, wrist, shoulder, and ankle conditions.  
Critically, the Veteran's service treatment records are 
pertinently negative for any diagnoses of the claimed 
conditions, with the exception of the right elbow.  A service 
treatment record from March 1998 contains the Veteran's 
complaints of occasional right elbow pain.  The diagnosis was 
strain.

The Board notes that an October 2004 service treatment record 
contains complaints of joint pain in the elbows, hands, 
wrists, and ankles.  However, upon examination, these 
complaints did not result in a diagnosed disorder.

Significantly, upon January 2006 VA examination, the examiner 
stated that there was no diagnosis of disorders for the 
bilateral hands, fingers, wrists, elbows, shoulders, and 
ankles, as examination of those joints yielded normal 
results.

Indeed, the first suggestion of a diagnosed disorder of all 
the claimed joints (with the exception of the right elbow) in 
the record on appeal comes from a May 2008 VA examination 
report.  In this report, the VA examiner lists diagnoses of 
bilateral hand, wrist, elbow, shoulder, and ankle strain.  
Significantly, this report contains no diagnoses of arthritis 
and was created three years after the Veteran left active 
duty-well after the end of the one year presumptive period 
for service connection.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  This post 
service evidence weighs against the claims.

The Board has considered the assertions of the appellant 
regarding an in-service occurrence of the claimed disorders.

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

Therefore, with regard to lay evidence, the Board must 
initially evaluate if the evidence is competent.  If so, 
credibility must be assessed.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  In the instant case, the Veteran is 
competent to report noticing pain during service.  He is not, 
however, competent to diagnose arthritis or other disorders.  
Conditions such as arthritis may not be diagnosed via lay 
observation alone.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Thus, absent a diagnosis or other objective clinical 
findings in service, the assertions of the Veteran are not 
competent or sufficient to establish the presence of 
arthritis in service or within on year of his separation from 
service.  The Board additionally notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).

In short, the Board finds the Veteran's statements as to in-
service arthritis and/or left elbow and bilateral hand, 
wrist, shoulder, and ankle conditions to be less credible and 
of little probative value when weighed against the service 
treatment records and other evidence which reflects no 
diagnosed problems for years after service.  Accordingly, 
with respect to the claims for service connection for left 
elbow and bilateral hand, wrist, shoulder, and ankle 
conditions, Hickson element (2) has not been met, and the 
Veteran's claim fails on this basis alone.  Consequently, the 
analysis for service connection for left elbow and bilateral 
hand, wrist, shoulder, and ankle conditions on a direct basis 
ends here, as any discussion of the third Hickson element 
with respect to those claims would be moot.  In this regard, 
the Board acknowledges the Veteran's belief that he has left 
elbow and bilateral hand, wrist, shoulder, and ankle 
disabilities related to his military service.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 
38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the Veteran's 
own assertions as to the etiology of these disabilities have 
no probative value.

However, as the record contains evidence of a diagnosis of 
right elbow strain during active duty, Hickson element (2) 
has been met for that claim, and the Board will address the 
remaining Hickson element, medical nexus, with respect to 
that claim alone.  

In light of the fact that the Veteran has consistently 
reported that he injured his right elbow during service and 
has had a continuity of symptoms since service, his service 
treatment records support his assertions and reflect that he 
injured his right elbow during service, and he has been 
diagnosed with a current right elbow disability, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran has 
a current right elbow disability that he incurred during his 
active duty service.  Therefore, all three Hickson elements 
have been met, and service connection for a right elbow 
strain is warranted.

Concerning the claims for service connection for left elbow 
and bilateral hand, finger, wrist, shoulder, and ankle 
conditions, the Board has considered the Veteran's assertions 
that these conditions are the result of an undiagnosed 
illness.  Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).  Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

In this case, the Veteran received a Gulf War VA examination 
in May 2008 in which the examiner was specifically requested 
to consider if the Veteran's claimed disorders were the 
result of an undiagnosed illness.  After reviewing the 
Veteran's claims file and examining the Veteran, the examiner 
concluded that the Veteran's complaints of pain did not 
qualify as undiagnosed illness under the Gulf War protocol, 
as all complaints were either sustained due to injury or 
through use with physical training and thus resulted in a 
current diagnosis of recurrent strain.
The competent medical evidence is therefore against the 
conclusion that the claimed conditions are related to an 
undiagnosed illness.  No undiagnosed illness has been 
identified.  There is no competent medical evidence to the 
contrary.

Accordingly, the provisions of 38 C.F.R. § 3.317 (2009) do 
not apply.

In summary, the medical evidence establishes that the Veteran 
currently has current diagnoses of bilateral hand strain, 
wrist strain, elbow strain, shoulder strain, and ankle 
strain.  The credible and probative evidence, however, only 
shows the in-service incurrence of right elbow strain.  The 
credible and probative evidence does not show the in-service 
incurrence of a diagnosed disability involving the left elbow 
or bilateral hands, finger, wrists, shoulders, or ankles.  
Competent medical evidence provides a medical nexus between 
the Veteran's current right elbow strain and his diagnosed 
in-service right elbow strain.  The Board therefore finds 
that the criteria for a grant of service connection for right 
elbow strain are met, but the criteria for a grant of service 
connection for left elbow strain and bilateral hand, finger, 
wrist, shoulder, and ankle conditions are not met, and that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for left elbow strain and 
bilateral hand, finger, wrist, shoulder, and ankle 
conditions.




ORDER

Entitlement to service connection for right elbow strain is 
granted.

Entitlement to service connection for left elbow and 
bilateral hand, finger, wrist, shoulder, and ankle conditions 
(claimed as joint pain and osteoarthritis), to include as due 
to an undiagnosed illness, is denied



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


